Title: From George Washington to Thomas Jefferson, 15 February 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
[Philadelphia] Wednesday 15th Feby 1792

Before I give any decided opinion upon the letter you have written to Majr L’Enfant—or on the alterations proposed for the engraved plan, I wish to converse with you on several matters which relate to this business. This may be, if nothing on your part renders it inconvenient, immediately after 8 Oclock to morrow—at wch hour I breakfast, and at which if agreeable to yourself I should be glad to see you.
In the meanwhile, I send for your perusal an address from Mr Welsh, which, (though dated yesterday) is but just received.

You will recollect the communications of Mr Walker on Saturday afternoon. from these, those of Sunday differed but little. But as he said Major L’Enfant had declin’d committing, or suffering to be committed to writing any ideas of his, for as much as he had given them to me before in a letter, I have looked these over—and send the only one I can find in which he has attempted to draw a line of demarkation between the Commissioners & himself. I also send you the general ideas of another person, principally on the subject of a loan, that you may, if leisure & inclination will permit give the whole a perusal before I see you. Yours sincerely &ca

Go: Washington


P.S. If Mr Madison can make it conven[ien]t to come with you I should be glad to see him also—In that case, it might be well to Give him a previous perusal of the enclosed papers.

